Citation Nr: 1728351	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for prostatitis (claimed as urinary tract infection) currently rated at 0 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1972 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's prostatitis has resulted in urinary frequency that requires daytime voiding in 1 to 2 hour intervals and nighttime awakening to void 3 times.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not higher, for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds that the notice requirement was satisfied by a letter dated in August 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in procuring relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations of the Veteran in January 2011 and December 2015.  The examinations contained all information needed to rate the disability.  The January 2011 examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  While the December 2015 VA examiner appeared to indicate that the Veteran's claims file was not available for review, the VA examiner examined the Veteran, provided a history of the Veteran's purported symptoms, and discussed the effect of the disability.  The Veteran has not identified any facts in the claims file that the examiner should have been aware of.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505(2007). 

Prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated under Diagnostic Code (DC) 7527 as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. §4.115b.

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) that requires the wearing of absorbent materials which must be changed less than 2 times per day, warrants a 20 percent rating.  Id.  Urine leakage that requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Id.  Urine leakage that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id. 

Urinary frequency with daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Id.  Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.  

Obstructed voiding symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.115a.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) Post void residuals greater than 150 cc, (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), (3) Recurrent urinary tract infections secondary to obstruction, and (4) Stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating.  Id.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection that results in poor renal function is rated as renal dysfunction.  38 C.F.R. § 4.115a.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent rating.  Id.  Urinary tract infections where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrant a 30 percent rating.  Id.

Factual background

The Veteran is seeking a compensable rating for prostatitis.  He was originally granted service connection for prostatitis in a May 1981 rating decision.  At that time, the disability was assigned a noncompensable rating, effective March 1980.  The rating action specifically noted that the prostatitis in service was associated with symptoms of urinary frequency and urgency.

In January 2009 private treatment records, the Veteran's urologist noted a diagnosis of benign prostatic hypertrophy (BPH) and clinically determined that the BPH was doing fairly well with mild prostatism.  The urologist reported no urinary tract infections (UTIs) or episodes of urinary retention.  In January 2010 the Veteran reported being satisfied with his overall urinary pattern.  In June 2010 the Veteran reported having no voiding complaints but occasional urinary hesitancy.  

The Veteran underwent a VA examination in January 2011, at which time he reported urinary symptoms such as daytime voiding in 1 to 2 hour intervals and voiding 3 times per night.  The Veteran denied a history of urinary leakage or incontinence.  He reported not having a UTI within the last 12 months and noted his last infection was 2 years prior.  He denied a history of obstructed voiding but noted a history of urinary tract stones.  The examiner diagnosed the Veteran with chronic prostatitis; he did not identify any other prostate disorder.

Thereafter, the RO requested an addendum opinion in light of the private treatment records documenting treatment for BPH, but not for prostatitis.  The RO requested that the examiner specify whether the Veteran's urinary frequency complaints were due to the service-connected prostatitis.  

In May 2011, an addendum was added to the January 2011 VA examination.  The examiner found that the Veteran's BPH was the likely cause of the Veteran's urinary frequency and nighttime voiding.  The explanation for the change in opinion is unclear, but appears to imply, by listing a host of symptoms of prostatitis and not including urinary frequency in that list (while including urinary frequency in the list of symptom associated with BPH) that prostatitis is not a disorder manifested by urinary frequency or nocturia. 

In the Veteran's December 2015 VA examination the examiner noted that the Veteran's prostatitis does not cause urine leakage or the use of a medical device.  The Veteran reported not using absorbent material.  The Veteran reported voiding between 2 and 3 hour intervals during daytime and 2 times during the night.  He reported no voiding dysfunction or other symptoms.  The Veteran did not remember his last issue with prostatitis.  

Analysis

The Board initially finds that the record is inadequate for the purpose of distinguishing the urinary symptoms associated with the service-connected prostatitis from those of any nonservice-connected disorder such as BPH.  In this regard the Board points out that VA recognized, in the May 1981 rating action which granted service connection for prostatitis, that the disorder's symptoms included urinary frequency.  Moreover, the January 2011 examiner, in addressing the same complaints of urinary frequency, diagnosed chronic prostatitis, and did not identify BPH or any other nonservice-connected disorder as potentially accounting for the urinary frequency symptoms.  

Only after the RO highlighted private treatment records documenting treatment for BPH, but not for prostatitis, that the examiner revised his opinion, and concluded that the urinary symptoms were attributable solely to the BPH.  Notably, however, the examiner did not find that the Veteran's prostatitis had resolved.  In fact, the examiner merely noted that there was now a question as to whether the Veteran had prostatitis.  The Board also points out that the examiner's rambling explanation for his conclusion concerning the source of the urinary complaints does not actually indicate that prostatitis is never associated with urinary frequency.  In point of fact, the Board's own research into the matter, namely the section of the Mayo Clinic's website (www.mayoclinic.org) dedicated to prostatitis, clearly shows that frequent urination and nocturia are in fact symptoms of prostatitis.  The Board also points out that merely because the private clinicians have focused on treating BPH does not imply that the Veteran no longer has chronic prostatitis.  

In short, given that VA recognized in May 1981 that the Veteran's prostatitis was manifested by symptoms including urinary frequency, that the Veteran still retains a current diagnosis of prostatitis, that prostatitis is in fact a disorder that can manifest symptoms including urinary frequency and nocturia, and that the May 2011 addendum did not actually offer an intelligible rationale for attributing the urinary symptoms solely to BPH (other than implying incorrectly that prostatitis is not a disorder which includes urinary frequency symptoms), the Board finds that there is no adequate medical opinion distinguishing the urinary manifestations of the prostatitis from those of the BPH.  Consequently, the Board finds that the Veteran's urinary symptoms will be attributed to his service-connected prostatitis, and will rate the disorder accordingly.  See Mittleider v. West, 11 Vet. App. 181 (1998).

After reviewing the evidence of record, the Board finds that a 20 percent rating is warranted for prostatitis.  The Veteran has provided credible accounts of daytime voiding in 1 to 2 hour intervals and voiding 3 times per night.  This meets the criteria for a 20 percent rating under Diagnostic Code 7527.  

With respect to a rating higher than 20 percent, the Veteran has not reported, and the record does not otherwise establish, daytime voiding in less than one hour intervals or awakening to void five or more times per night.  

The Board notes that following the denial of his claim for an increased rating, the Veteran, on his July 2012 VA Form 9, reported a remarkable array of urinary symptoms such leakage, hesitancy, and the use of a pad.  The Board does not find his account credible, as not only was it made well after he filed his claim and learned that his claim was denied, but it is also not supported by the clinical records on file or by the examination reports.  None of the records even remotely suggests urinary leakage to any extent or the need for absorbent materials.  Despite occasional urinary hesitancy he has not required any catheterization.  Moreover, despite some UTIs in the past, he has not experienced UTIs recently, and clearly has not evidenced recurrent symptomatic infection requiring drainage and frequent hospitalization or required continuous intensive management.  Impaired kidney function has not been demonstrated.  In short, the evidence does not support assignment of a rating higher than 20 percent under any alternative diagnostic code relevant to prostatitis.

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).









ORDER

A 20 percent rating for prostatitis is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


